UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4934
TAMMY ROSE DOVE,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-331)

                      Submitted: June 4, 2002

                      Decided: June 25, 2002

        Before MOTZ and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Urs Roland Gsteiger, HORTON & GSTEIGER, P.L.L.C., Winston-
Salem, North Carolina, for Appellant. Anna Mills Wagoner, United
States Attorney, Robert M. Hamilton, Assistant United States Attor-
ney, Greensboro, North Carolina, for Appellee.
2                       UNITED STATES v. DOVE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Tammy Rose Dove pleaded guilty to an indictment charging con-
spiracy to make, possess or utter forged securities in violation of 18
U.S.C.A. § 513 (West 2000). She received no term of imprisonment,
but instead was sentenced to a term of supervised release. Dove
admittedly violated the terms of her supervised release. At her revoca-
tion hearing, the district court departed from the guideline range of 3
to 9 months and sentenced Dove to 16 months imprisonment. The
court based its departure on verbally abusive remarks Dove directed
towards members of the Probation Office.

   We review a district court’s revocation of supervised release for
abuse of discretion. See United States v. Davis, 53 F.3d 638, 642-43
(4th Cir. 1995). The district court need only find a violation of a con-
dition of supervised release by a preponderance of the evidence. See
18 U.S.C.A. § 3583(e)(3) (West 1994 & Supp. 2001). Moreover, if
the court has considered the relevant factors and the applicable policy
statements, it has the discretion to impose a sentence outside the
ranges set out in the sentencing guidelines. See Davis at 642-43. Dove
argues that she did not receive sufficient notice of the allegations that
she verbally abused probation officers prior to the supervised release
revocation hearing. Dove, however, cites no authority for the proposi-
tion that she was entitled to notice of all conduct the court might con-
sider in imposing sentence following a concededly proper finding that
revocation was warranted. In any event, we note that the petition for
revocation filed by the Probation Office in fact described in detail the
conduct forming the basis for the court’s decision to depart from the
guideline range.

   Accordingly, we hold the district court did not abuse its discretion
in departing from the guideline range and sentencing Dove to sixteen
months imprisonment. We therefore affirm the judgment of the dis-
                       UNITED STATES v. DOVE                        3
trict court. We dispense with oral argument, because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED